Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated February 12, 2020. Claims 1-12 of the application are pending.

Foreign Priority

2. 	Acknowledgment is made of applicant's claim for foreign priority based on an application 2019-153993 filed in Japan on August 26, 2019.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


3.	Acknowledgment is made of the information disclosure statements filed on February 12, 2020 together with lists of patents. The patents have been considered.

Drawings

4.	The drawings submitted on February 12, 2020 are accepted.

Examiner’s Amendment

5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner's amendment was given in a telephone interview with Mr. Bogdan Zinchenko on August 25, 2022.  

6.1	The application has been amended as follows:
In the claims:
Replace claim 1 with:
1.	An abnormality determination device comprising: 
one or more processors configured to:
input data collected at a plant at current time as first input data to a first model, and obtain first output data output by the first model, the first output data being formed by restoring first data to a dimension identical to a dimension of the first input data, the first data being formed by reducing a dimension of the first input data;
input second input data to a second model, and obtain second output data output by the second model, the second input data being a difference between the first input data and the first output data, the second output data being formed by restoring second data to a dimension identical to a dimension of the second input data, the second data being formed by reducing a dimension of the second input data;
obtain restored data that is a sum of the first output data and the second output data; 
compare the first input data with the restored data and determine an abnormality in the first input data based on a comparison result; and
identify an abnormal operating condition of the plant at the current time based on the determined abnormality in the first input data.

Replace claim 8 with:
8.	The abnormality determination device according to claim 1, wherein the one or more processors
learn the first model using data collected at the plant when it was in a normal operating state as a first input data; and
learn the second model using second input data that is a difference between the first input data collected at the plant when it was in a normal operating state and the first output data output by the first model in response to the first input data.

Replace claim 11 with:
11.	An abnormality determination device  including a learning device comprising:
one or more processors configured to:
learn a first model using first learning data representing data collected at a plant when it was in a normal operating state as first input data, wherein the first model inputs first input data and outputs first output data obtained by restoring first data to a dimension identical to a dimension of the first input data, the first data being formed by reducing a dimension of the first input data; and
learn a second model using second learning data representing a second input data that is a difference between the first input data collected at the plant when it was in a normal operating state and the first output data, and output second output data obtained by restoring second data to a dimension identical to a dimension of the second input data, the second data being formed by reducing a dimension of the second input data;
input data collected at the plant at current time as first input data to the first model, and obtain first output data output by the first model, the first output data being formed by restoring first data to a dimension identical to a dimension of the first input data, the first data being formed by reducing a dimension of the first input data;
input second input data to the second model, and obtain second output data output by the second model, the second input data being a difference between the first input data and the first output data, the second output data being formed by restoring second data to a dimension identical to a dimension of the second input data, the second data being formed by reducing a dimension of the second input data;
obtain restored data that is a sum of the first output data and the second output data; 
compare the first input data with the restored data and determine an abnormality in the first input data based on a comparison result; and
identify an abnormal operating condition of the plant at the current time based on the determined abnormality in the first input data.

Replace claim 12 with:
12.	An abnormality determination method comprising: 
inputting data collected at a plant at current time as first input data to a first model, and obtaining first output data output by the first model, the first output data being formed by restoring first data to a dimension identical to a dimension of the first input data, the first data being formed by reducing a dimension of the first input data;
inputting second input data to a second model, and obtaining second output data output by the second model, the second input data being a difference between the first input data and the first output data, the second output data being formed by restoring second data to a dimension identical to a dimension of the second input data, the second data being formed by reducing a dimension of the second input data;
obtaining restored data that is a sum of the first output data and the second output data; 
comparing the first input data with the restored data and determining an abnormality in the first input data based on a comparison result; and
identifying an abnormal operating condition of the plant at the current time based on the determined abnormality in the first input data.

Reasons for Allowance



7.	Claims 1-12 of the application are allowed over prior art of record.


8.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) an abnormality detection system, an abnormality detection method, and a learned model generation method; learning a latent variable model and a joint probability model using sensor data from a sensor; the latent variable model is obtained by modeling the conditional probability using a neural network; measuring the likelihood of the sensor data using a variational self-encoder (VAE); VAE is used as a machine learning model; converting the sensor data into a dimension lower than the dimension of the sensor data based on the latent variable model; the likelihood is measured by converting to the original dimension based on the probability model; determining whether the sensor data is normal or abnormal based on the likelihood of the sensor data measured; an abnormality is detected based on the correlation between n sensors; the method is used for a failure prediction system for a plurality of industrial machines and robots in a factory (Okanohara et al., WIPO Patent WO 2017094267 A1, Published June 2017);
(2) A fault prediction method for machinery includes a collection step, an extraction step, a first learning step, a second learning step, an evaluation step, and a determination step; in the collection step, sensor data of a plurality of sensors in machinery is collected; in the extraction step, a portion for a prescribed period when the machinery is in a normal operating state, of the sensor data is extracted; in the first learning step, a regression model which outputs a predictive value for sensor data at a reference date is generated; in the second learning step, an inter-sensor correlation model is generated; machine learning is performed using sensor data of the sensors that indicate the sensor correlation of normal period; in the evaluation step, predictive errors at an evaluation date are acquired with respect to at least some of the sensors, and a degree of deviation from the normal state of the machinery is calculated on the basis of an output value of the correlation model which is obtained by inputting the predictive errors to the correlation model; in the determination step, a fault sign of the machinery is determined on the basis of the degree of deviation (Senda Shuji et al., Japanese Patent Publication 2018-12852 A, Published July 2018);
(3) a prediction part predicts, from a plurality of past high-dimensional correction data, high-dimensional input data based on learnt dynamics to generate prediction data; a regression part regresses the prediction data, and a correction data generation part combines input data with the regressed prediction data to generate correction data; a contraction part contracts the dimension of the high-dimensional correction data to generate phase data for controlling operation of a control object, which is lower in dimension than the input data; the input data is high-dimensional observation data obtained by observing the state of the control target; a reduction unit reduces the dimension of the high-dimensional correction data and generates phase data that is lower in dimension than the input data and controls the operation of the control target; learning parameters for performing the prediction process and the reduction process, weight addition means for giving a weight for each dimension to the mean square error of the error from the target output value of the prediction data; generate time-series data in which sensor data lost due to a sensor failure is supplemented from sensor data of other normal sensors; not including the data of the faulty sensor by setting the input weight to zero; the input time series teacher data and the output prediction data are a combination of sensor data and phase data; the learning unit compares the time series teacher data and the prediction data, and updates the parameters of the recurrent neural network so that the prediction is improved (Endo Gen et al., Japanese Patent JP 2008304970 A Published December 2008); and
(4) the machine equipment  performance will deteriorate due to a failure; early detection of abnormality based on the sensor data attached to the machine equipment is important; an abnormal sign detection system and an abnormal sign detection method detecting an abnormal sign at high speed and with high accuracy; the abnormality sign detection system for a mechanical facility acquires time series data including sensor data from the mechanical facility as observation data, and clusters normal data acquired in the past; the cluster having the smallest distance from the observation data is selected from the two or more clusters, and the abnormality sign of the mechanical equipment is detected based on the distance between the selected cluster and the observation data; data is acquired from a plurality of sensors, the acquired data is used to calculate the abnormal measure of the acquired data; an abnormality is detected based on the similarity between the data; modeling learning data composed of substantially normal data, model the time series behavior of the acquired data by linear prediction, to calculate the prediction error from the model, using both the abnormal measure and the prediction error; when the abnormality measure exceeds the threshold, it is determined that the state of the mechanical equipment is not normal (abnormal); the slope of the abnormal measure at the current time point is calculated as a trend component and extrapolated from the current time point, whereby the limit time at which the abnormal measure reaches the threshold value can be calculated; the number of dimensions of multidimensional sensor data is reduced by performing feature conversion (Japanese Inventor 1 et al., Japanese Patent JP 5530019 B1, Published June 2014).


None of these references taken either alone or in combination with the prior art of record discloses an abnormality determination device, specifically including:
(Claim 1) " input second input data to a second model, and obtain second output data output by the second model, the second input data being a difference between the first input data and the first output data, the second output data being formed by restoring second data to a dimension identical to a dimension of the second input data, the second data being formed by reducing a dimension of the second input data;
obtain restored data that is a sum of the first output data and the second output data; 
compare the first input data with the restored data and determine an abnormality in the first input data based on a comparison result" in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses an abnormality determination device  including a learning device, specifically including:
(Claim 11) " learn a second model using second learning data representing a second input data that is a difference between the first input data collected at the plant when it was in a normal operating state and the first output data, and output second output data obtained by restoring second data to a dimension identical to a dimension of the second input data, the second data being formed by reducing a dimension of the second input data;
input second input data to the second model, and obtain second output data output by the second model, the second input data being a difference between the first input data and the first output data, the second output data being formed by restoring second data to a dimension identical to a dimension of the second input data, the second data being formed by reducing a dimension of the second input data;
obtain restored data that is a sum of the first output data and the second output data; 
compare the first input data with the restored data and determine an abnormality in the first input data based on a comparison result" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses an abnormality determination method, specifically including:
(Claim 12) "inputting second input data to a second model, and obtaining second output data output by the second model, the second input data being a difference between the first input data and the first output data, the second output data being formed by restoring second data to a dimension identical to a dimension of the second input data, the second data being formed by reducing a dimension of the second input data;
obtaining restored data that is a sum of the first output data and the second output data; 
comparing the first input data with the restored data and determining an abnormality in the first input data based on a comparison result" in combination with the remaining elements and features of the claimed invention.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	August 25, 2022